Citation Nr: 9920732	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include post-traumatic stress disorder (PTSD) with 
depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for arthritis of the 
shoulders.

5.  Entitlement to service connection for joint pain, 
insomnia, loss of appetite, severe mood swings, stomach 
problems and chronic headaches, claimed secondary to exposure 
to chemical-biological agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1967 to 
December 1970.

This appeal arises from August 1996 and May 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the 
currently appealed claims.

The veteran was scheduled for and properly notified of a 
hearing before a traveling section of the Board, which was to 
have been held in January 1999.  However, the veteran did not 
appear at this time, had not requested a postponement prior 
to the hearing date, and has not requested that the hearing 
be rescheduled or suggested good cause for his absence.  
Accordingly, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran currently suffers from PTSD with depression, 
which is linked by competent medical evidence to the 
veteran's claimed in-service stressors, which have been 
confirmed by service department personnel and administrative 
records.

3.  There is no competent medical evidence of record that 
establishes a causal nexus between hypertension, arthritis of 
the cervical spine and shoulders, joint pain, insomnia, loss 
of appetite, severe mood swings, stomach problems and/or 
chronic headaches, and the veteran's active naval service. 


CONCLUSION OF LAW

1.  PTSD with depression was incurred during the veteran's 
active naval service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hypertension, arthritis 
of the cervical spine and shoulders, joint pain, insomnia, 
loss of appetite, severe mood swings, stomach problems and/or 
chronic headaches.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a mental disorder, to include PTSD 
with depression

Service connection for PTSD requires competent medical 
evidence establishing a "clear" diagnosis of that 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the veteran's current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the veteran's case, PTSD has been diagnosed on several 
occasions, including during a May 1997 PTSD examination at 
the Fayetteville, Arkansas, VA Medical Center (VAMC), and 
during treatment over a course of five years at the Ozarks 
Medical Center, West Plains, Missouri.  The May 1997 VA 
examiner attributed the veteran's PTSD to in-service 
stressors including being on a small ship in some violent 
storms and his participation in a chemical-biological testing 
program, where "the patient was in constant fear that he 
would be exposed to one of the deadly toxins that his unit 
was evaluating."  The examiner indicated that this 
"certainly does meet the criteria of being in a situation 
where [the veteran] felt that his own life was in danger, 
[and] thus is sufficient to lead to post-traumatic stress 
disorder."  The examiner also characterized the veteran's 
depressive symptoms as "being an aspect of PTSD."

A review of service records in the file confirms the 
veteran's reports of having been in a significant storm 
underway, while on a "light tug," to the extent that the 
ship experienced rolls of "up to sixty degrees" (i.e., 30 
degrees from lying on its side).  Additionally, an October 
1996 letter from the Department of the Army Office of the 
Chief of Legislative Affairs confirms the existence of a 
formerly classified joint Army-Navy Project SHAD (ship hazard 
and defense), which involved the use of live chemical and 
biological agents in addition to chemical agent simulants.  
Other service records confirm that the veteran was attached 
to units involved in Project SHAD and was present during 
times that the testing was conducted.

Since the veteran has been diagnosed with PTSD and the 
stressors claimed by the veteran have been confirmed, the 
only remaining issue is whether the claimed stressors are 
sufficient to have produced the PTSD.  The determination of 
the sufficiency (but not the existence) of a stressor is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet.App. at 140.  As noted above, the May 1997 VA 
examiner explicitly attributed the veteran's PTSD and his 
depressive symptoms to the claimed (and now confirmed) 
stressors.  Accordingly, since the veteran's PTSD was 
incurred during his active naval service, service connection 
for PTSD and the associated depressive symptoms must be 
granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).


Service Connection for hypertension, arthritis of the 
cervical spine and shoulders, and for joint pain, insomnia, 
loss of appetite, severe mood swings, stomach problems and 
chronic headaches, claimed secondary to exposure to chemical-
biological agents

The veteran has also claimed entitlement to service 
connection for hypertension, arthritis of the cervical spine 
and shoulders, and for joint pain, insomnia, loss of 
appetite, severe mood swings, stomach problems and chronic 
headaches claimed secondary to exposure to chemical-
biological agents during the Project SHAD tests.  VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, in making a claim 
for service connection, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  
See Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still 

exists.  The evidence must be from a medical professional 
unless it relates to a condition which, under the Court's 
prior holdings, lay observation is competent to establish the 
existence of the disorder.  If a condition is deemed not to 
have been chronic, service connection may still be granted if 
the disorder is noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  Id.; Savage v. Gober, 
10 Vet.App. 488, 495-497 (1997).

The veteran's service medical records indicate that he had no 
disability, other than slightly defective hearing in the 
4000-6000 Hertz range, when examined for enlistment in the 
Navy in April 1966.  An April 1967 submarine training medical 
examination was similarly unremarkable.  His pre-separation 
physical examination in December 1970 likewise reported no 
disability.  The veteran was treated for several minor 
injuries, acne and influenza during active duty, but no 
chronic conditions were noted.

In August 1995, the veteran was treated for hypertension and 
pain in the knees.  X-rays of the knees were normal.  In 
April 1996, the veteran was examined at the Kansas City, 
Missouri VAMC, where he reported falling through a cargo 
hatch in service and injuring his left knee and wrists, 
requiring the use of crutches for two weeks.  Service medical 
records show treatment for a left foot sprain in December 
1968, treated with elastic wraps and a requirement to "avoid 
w[eigh]t bearing."  There are no follow-up treatments shown 
for this injury, and no other injury reports involving in-
service injury to a lower extremity.  The VA examiner's April 
1996 diagnosis was of a remote sprain to the wrists with no 
residuals, a remote ligamental strain of the left knee with 
no residuals and mild degenerative arthritis.  There was no 
indication that any of these conditions were related to the 
veteran's active naval service.


In March 1997, the veteran was examined at the Fayetteville 
VAMC, where he 
reported symptoms including memory loss,  joint pain 
(including the neck, shoulders, elbows, wrists, hands, 
fingers, knees and ankles), insomnia, loss of appetite, mood 
swings, stomach problems and headaches.  The veteran also 
reported surgery on his right shoulder for a torn ligament in 
1996 at Cox South Medical Center in Springfield, Missouri.  
After an extensive examination, the physician diagnosed 
chronic headaches of undetermined etiology, essential 
vascular hypertension and depression.  The examiner reviewed 
literature regarding chemical and biological agents, as well 
as the veteran's claims file and concluded that he was "not 
qualified to make a judgment on whether or not this veteran's 
current symptoms are related to any of the allegations he 
made."  The examiner further indicated that "all of his 
symptoms could be accounted for by depression."  VA 
outpatient treatment reports from 1996 and 1997 contain 
diagnoses of PTSD, depression and hypertension.  However, 
other than for PTSD, there is no indication of any link or 
nexus to the veteran's active naval service.

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that any 
of the veteran's currently claimed disabilities (other than 
PTSD and depression) are related to or otherwise had their 
origin during his active naval service.  None of the medical 
evidence addressing these conditions finds any nexus or 
relationship, with the evidence arguably "most favorable" 
to the veteran's claim being the April 1997 VA examiner's 
statement that he felt unqualified to comment on any 
relationship between the veteran's alleged exposure to 
biological-chemical agents and current symptomatology.

The veteran and his representative contend that the currently 
claimed disabilities originated while on active duty.  They 
argue, in essence, that the veteran's claim is inherently 
plausible, due to the nature of his in-service assignment, 
and that VA has breached its duty to assist by failing to 
obtain a medical examination which affirmatively comments on 
the existence or absence of a link between the veteran's 
reported symptoms and his alleged exposure to biological-
chemical agents.  However, lay testimony is not competent to 
prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 
Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a "plausible" 
basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  

Furthermore, though the veteran's subjective fear of exposure 
to biological-chemical agents has been found sufficient to 
have precipitated his PTSD, the Board notes that none of the 
service medical records or service administrative and 
personnel reports contain any indication of any actual 
exposure of the veteran to the agents used in the Project 
SHAD tests.  Accordingly, even if a medical opinion linking 
the veteran's current symptoms to in-service exposure to 
chemical agents were of record, the Board would necessarily 
find it "purely speculative in nature," given the current 
evidence, and not sufficient to satisfy the medical nexus 
requirement for a well-grounded claim.  See Bloom v. West, 12 
Vet.App. 185, 187 (1999); see also Reonal v. Brown, 5 
Vet.App. 458, 460-461 (1993), citing Swann v. Brown, 5 
Vet.App. 229, 233 (1993) ("[D]iagnoses can be no better than 
the facts alleged by appellant."); Black v. Brown, 5 
Vet.App. 177, 180 (1993) (medical evidence is inadequate 
where medical opinions are general conclusions based on 
history furnished by appellant and on unsupported clinical 
evidence).  Accordingly, In the absence of competent 
supporting medical evidence, the veteran's claims of 
entitlement to service connection for hypertension, arthritis 
of the cervical spine and shoulders, and for joint pain, 
insomnia, loss of appetite, severe mood swings, stomach 
problems and chronic headaches are not well grounded and must 
be denied on that basis.



ORDER

Service connection for PTSD, to include depressive symptoms, 
is granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension, arthritis of the 
cervical spine and shoulders, and for joint pain, insomnia, 
loss of appetite, severe mood swings, stomach problems and 
chronic headaches is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

